Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACT: James River Coal Company Elizabeth M. Cook Director of Investor Relations (804) 780-3000 JAMES RIVER COAL COMPANY REPORTS THIRD QUARTER 2 · Adjusted EBITDA Increases by 36% From Q-3 2007 · Reached Agreements to Ship a Total of 725,000 Tons of Midwest Coal at an Average Price of $64.36 Per Ton; Compared with Agreements Reached During Q-3 2007 at an Average Price of $30.84 Per Ton · Higher Priced Contracts for CAPP Shipments Set to Begin in Q-1 · Conference Call Slides Posted to Company Website RICHMOND, VA., November 6, 2008 – James River Coal Company (NASDAQ:JRCC), a producer of steam and industrial-grade coal, today announced that it had a net loss of $21.7 million or $0.86 per fully diluted share for the third quarter of 2008 and a net loss of $62.4 million or $2.62 per fully diluted share for the nine months ended September 30, 2008. This is compared to a net loss of $9.7 million or $.60 per fully diluted share for the third quarter of 2007 and a net loss of $35.6 million or $2.23 per fully diluted share for the nine months ended September 30, 2007.The results for the third quarter of 2007 and the nine months ended September 30, 2007 include a $6.1 million gain on curtailment of the Company’s defined benefit pension plan.The $6.1 million gain on curtailment is included as a reduction in the calculation of Adjusted EBITDA. Peter T.
